Citation Nr: 1610648	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  15-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bladder disability.

4.  Entitlement to a rating in excess of 60 percent for residuals of genitourinary tuberculosis, to include bilateral tuberculosis epididymectomy, tuberculosis prostate and benign prostatic hypertrophy, status post heminephrectomy.

5.  Entitlement to special monthly compensation based on regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran show served on active duty from June 1945 to November 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2014 and April 2015 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bladder disability and an increased rating for residuals of genitourinary tuberculosis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to the Veteran's service.

2.  Tinnitus was initially manifested many years after, and is not shown to be related to the Veteran's service. 

3.  The Veteran is not blind or a patient in a nursing home, is not bedridden, and his service-connected residuals of genitourinary tuberculosis, nephrectomy scar and erectile dysfunction do not render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment, without the assistance of others.

4.  The Veteran is not substantially confined to his dwelling and its immediate premises by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

3.  The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated July 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The record shows the Veteran's service treatment records for his period of active duty are not available.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's pertinent private and VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's discharge certificate shows that his military occupational specialty was supply clerk.

On VA examination in July 1953, it was noted the Veteran could hear conversational voice at 20 feet.

The Veteran was hospitalized by the VA for unrelated complaints in November 1961.  An examination showed his hearing was normal.

VA outpatient treatment records show that in January 2001, the Veteran reported he had ringing and bleeding in his right ear.

On private hospitalization in May 2011, the Veteran reported ringing in his ears and a hearing loss.

A VA audiometric examination was conducted in April 2014.  Audiometric testing disclosed the Veteran had a sensorineural hearing loss in each ear.  The examiner opined that the Veteran's hearing loss was not as least as likely as not caused by or a result of an event in service.  The Veteran stated he was stationed at an Air Force base where he was exposed to noise from planes taking off and landing.  He said he could hear the aircraft in the building in which he worked.  The examiner noted she reviewed the records.  She stated that no audiograms were found in the record.  She added that since there was no record of a hearing evaluation upon the Veteran's separation from service, no conclusive statement could be made.  She pointed out that his noise exposure in service appeared to be limited since his military occupational specialty (supply clerk) had a low probability of noise exposure.  Thus, she opined that the Veteran's current hearing loss was less likely than not due to in-service noise exposure.  The examiner also concluded it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  She explained that since his hearing loss was less likely than not related to in-service noise exposure, then the tinnitus was less likely than not related to such exposure due to the limited noise exposure and the significant association between tinnitus, noise exposure and hearing loss. 

In June 2014, J. S. Alley, M.D., the Veteran's private physician, completed VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Aid and Attendance).  The diagnoses were benign prostatic hypertrophy; carotid stenosis; degenerative joint disease; diabetes, type 2; diverticulosis; peptic ulcer; hypertension, gastroesophageal reflux disease; and mitral valve regurgitation.  It was noted the Veteran was able to feed himself; was not able to prepare his own meals; and needed assistance in bathing and tending to other hygiene needs (noting hearing devices, shaving, and buying toiletries).  It was also indicated the Veteran required medication management and was unable to order his medications.  He needed someone to physically administer his medications.  It was reported the Veteran had occasional loss of bladder control and that he wore disposable diapers, carried a portable urinal device when outside the home and had difficulty hearing.  It was also indicated that he was unable to drive and had to have assistance to go outside the home.  The examiner indicated the Veteran was confined to his bed for 10 hours between 9:00 p.m and 9:00 a.m., and for three to four hours between 9:00 a.m. and 9:00 p.m.  

In July 2014, Dr. Alley stated the Veteran was permanently disabled due to benign prostatic hypertrophy, carotid stenosis, degenerative joint disease, diabetes mellitus, gastroesophageal reflux disease, hyperlipidemia, mitral valve reflux, peptic ulcer disease, rheumatoid arthritis and history of transient ischemic attacks.

VA outpatient treatment records show that in July 2014, it was reported that the Veteran needed help with his own care.  It was noted that he had suffered a cerebrovascular accident one year earlier, and he had also experienced increasing problems with his prostate over that time.  In the past seven days, he had required help or supervision with bathing, dressing, and toileting, but not eating.  It was noted he was incontinent of urine and had frequent accidents.  He wore disposables under his garments.  Later that month, it was noted he needed increasing assistance with activities of daily living due to a history of falls.  It was again noted he was incontinent.  It was determined that the Veteran had sufficient dependencies to be enrolled in the homemaker/home health aide bathing program.  

On VA genitourinary examination in December 2014, it was noted the Veteran had voiding dysfunction.  The diagnoses were recurrent infections, and chronic benign prostatic hypertrophy with obstruction.  The examiner indicated the Veteran was limited to staying at home due to incontinence and other unrelated medical conditions.  

Private medical records reflect treatment for his genitourinary condition from 2013 to 2014.  


	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases (among them sensorineural hearing loss and tinnitus as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss or organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

It is unfortunate that the Veteran's service treatment records are not available.  He claims that he was subjected to acoustic trauma in service because he could hear the planes taking off and landing when he was inside the building in which he worked.  It is significant to note, however, that he was a supply clerk in service and, as such, significant noise exposure would not generally considered to be inherent in the duties of such a position.  The record also shows that his hearing was reported to be normal in November 1961, and he first reported ringing in his ears and a hearing loss in 2001, more than 64 years following his separation from service.  Thus, to the extent that the Veteran's statements can be taken to support the theory of continuity of symptomatology, the preponderance of the evidence of record does not support the claims under that theory of entitlement.

The Veteran's primary contention appears to be that his current hearing loss and tinnitus are related to service.  Following the April 2014 VA examination, the examiner concluded that the Veteran's hearing loss and tinnitus were not related to service.  It was specifically stated that his military occupational specialty made it unlikely that he had noise exposure in service.  This opinion was predicated on a review of the record.  Although the Veteran argues that delayed onset hearing loss may be related to service, he has not furnished any medical evidence to support his claim.  The only medical evidence of record found that his hearing loss and tinnitus are not related to service.  Thus, there is no basis in the record to relate his current bilateral hearing or tinnitus loss to service.

The Veteran has not submitted any medical evidence demonstrating that a bilateral hearing loss or tinnitus, both of which were manifested decades after service, is related to service.  The Veteran's assertions that his bilateral hearing loss and tinnitus are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  While a Veteran is competent to report symptomatology like difficulty hearing and ringing in the ears, the etiology of a bilateral hearing loss and tinnitus first manifested many years after service falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus became manifest years after, and are not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims for service connection for a bilateral hearing loss and tinnitus.

	Special monthly compensation 

Special monthly compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran has not argued, and the evidence does not otherwise establish, that he is blind or that he suffers the loss of use of a hand or foot due to service-connected disability.  His claim, therefore, turns on whether he is bedridden or requires aid and attendance due solely to his service-connected disabilities.  His private physician specifically stated the Veteran was confined to his bed for only a few hours a day and indicated that the Veteran was able to leave his home.  Further, while his physician noted he needed assistance in bathing, making meals, and obtaining and administering medication, he attributed his permanent disability to a number of nonservice-connected disabilities in addition to benign prostatic hypertrophy, namely:  carotid stenosis, degenerative joint disease, diabetes mellitus, gastroesophageal reflux disease, hyperlipidemia, mitral valve reflux, peptic ulcer disease, rheumatoid arthritis and history of transient ischemic attacks.    

The evidence supporting the Veteran's claim consists of his statements.  In contrast, the Board concludes the medical findings to be more probative regarding the Veteran's need for aid and attendance.  The Board emphasizes the record fails to demonstrate the Veteran is blind, has experienced the loss of use a foot or hand, or that he is bedridden due to his service-connected disabilities.  Further, while the July 2014 private treatment record noted that the Veteran needed help with his own care, his increased disability was attributed to a nonservice-connected cerebrovascular accident.  Another record later that month indicated that he needed additional assistance as a result of a history of falls.  There is no competent evidence that such falls are related to his service-connected genitourinary and audiometric disabilities.  In addition, the June 2014 medical opinion from the private provider noted that the Veteran was able to feed himself and that the Veteran had trouble with certain basic hygiene activities due to upper extremity weakness, a nonservice-connected disability.  Restrictions of the lower extremities and back were likewise attributed to nonservice-connected arthritis.  The Board finds therefore that the preponderance of the evidence is against the claim for special monthly compensation based on the need for the regular aid and attendance due to service-connected disabilities.

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) .

As noted above, the Veteran's service-connected disabilities are residuals of genitourinary tuberculosis, including bilateral tuberculosis epididymectomy, tuberculosis prostate and benign prostatic hypertrophy, status post heminephrectomy, rated 60 percent disabling; nephrectomy scar, rated 10 percent disabling; and erectile dysfunction, rated noncompensable.  He does not have a single service-connected disability that is rated 100 percent disabling.  The preponderance of the evidence is against a finding that the Veteran is substantially confined, as a direct result of his service-connected disabilities, to his dwelling and the immediate premises.  The Veteran reported during his 2015 VA genitourinary examinations that his bladder issues required that he must always be in an environment where he can change his absorbent materials and that the frequent changes of materials make most daily activities impossible and difficult.  The Board does not find that this equates to being confined to his dwelling as he clearly is able to attend medical appointments.  Further, as noted by his private physician, the Veteran was able to go outside his home in July 2014.  While the December 2014 VA examiner noted that the Veteran was limited to staying at home, the examiner noted that it was due not only to his genitourinary disability, but also to unrelated medical conditions.  The Veteran's service-connected disorders do not render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  Rather, the evidence indicates that the Veteran is not housebound due to his service-connected genitourinary disabilities and scar.

In summary, the Veteran is not shown to be housebound due to his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss and for tinnitus is denied.

Special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is denied.


REMAND

An April 2015 rating decision denied service connection for a bladder disability and an increased rating for the Veteran's service-connected residuals of genitourinary tuberculosis.  He submitted a notice of disagreement with these decisions in July 2015.  While the RO has indicated that the NOD has been received, a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue an appropriate statement of the case addressing the issues of service connection for a bladder disability and an increased rating for residuals of genitourinary tuberculosis.  The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


